                                                                       JS-6


1                            UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
2
3
                                                                       March 10, 2020
4    PEDIATRIC & FAMILY MEDICAL
5    FOUNDATION dba EISNER                                                    VPC
     PEDIATRIC & FAMILY MEDICAL
6    CENTER,                                      Case No.: 17-cv-00732 (SJO-AS)
7          Plaintiff,                             [PROPOSED] JUDGMENT
8
9          v.
10
11   ALEX M. AZAR II,
12         Defendant.
13
14
15                                       JUDGMENT
16         After considering the papers submitted and the argument of counsel, IT IS
17   HEREBY ORDERED THAT:
18         Defendant’s motion for summary judgment is granted, and, pursuant to Federal
19   Rule of Civil Procedure 58, final judgment is entered in this case.
20         IT IS SO ORDERED.
21
22
     Dated: 03-10-2020                               ___________________
23
                                                     Hon. S. James Otero
24                                                   United States District Judge
25
26
27
28
